Citation Nr: 0202285	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  01-07 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
service-connected asthma, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a initial compensable evaluation for 
service-connected obstructive sleep apnea with 
uvulopalatopharyngoplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1991 to August 
2000.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO) which granted service connection for 
asthma and assigned a 10 percent rating effective August 23, 
2000, and granted service connection for obstructive sleep 
apnea status post uvulopalatopharyngoplasty and assigned a 
noncompensable rating effective August 23, 2000.


FINDINGS OF FACT

1.  The veteran's asthma is currently manifested by symptoms 
reflective of FEV-1 scores of 96 and 100 percent predicted, 
and FEV-1/FVC scores of 83 and 76 percent, and the daily use 
of various inhalation medications.

2.  The veteran's sleep apnea is currently manifested by 
symptoms reflective of loud snoring and use of continuous 
positive airway pressure (CPAP) nightly, but is not 
productive of persistent daytime hypersomnolence.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for 
asthma have been met.  38 U.S.C.A. §§ 1155, 5017 (West 1991); 
38 C.F.R. §§ 4.1-4.16, 4.96, 4.97, Diagnostic Code 6602 
(2001).

2.  The criteria for an initial compensable evaluation for 
obstructive sleep apnea status post uvulopalatopharyngoplasty 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 
C.F.R. §§  4.1-4.16, 4.96, 4.97, Diagnostic Code 6847 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  This law sets forth requirements for notification 
and assisting a claimant in developing the facts pertinent to 
his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  In that regard, the Board 
finds that while the new law and accompanying regulations 
were enacted during the pendency of this appeal, and thus, 
have not been considered by the RO, there is no prejudice to 
the appellant in proceeding with this appeal, as the 
appellant has been fully informed as to laws and regulations 
governing his claim, including the requirements to 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  Also, addressing the letter 
from the veteran's representative dated September 2001, the 
Board notes that the representative notified the RO of a 
breathing test conducted that same month, and requested a 
delay in submitting VA Form 646 in order to obtain the 
results of such examination.  Such request was granted and 
Form 646 was eventually submitted in October 2001, however, 
no results from the breathing test were provided.  Although 
the VA is required to make reasonable efforts to assist the 
veteran in obtaining any evidence pertinent to his appeal, 
the VCAA requires that the ultimate responsibility lies with 
the veteran in obtaining any additional evidence.  As such, 
the Board will proceed with disposition of this appeal.

An August 2000 rating decision granted service connection for 
asthma and assigned a 10 percent evaluation and granted 
service connection for obstructive sleep apnea status post 
uvulopalatopharyngoplasty and assigned a noncompensable 
rating.  Because this case arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  In evaluating the severity of a 
particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran's service medical records indicate symptoms of 
asthma or reactive airways disease from October 1999.  The 
records also indicated an abnormal polysomnogram in May 1998.  
The veteran underwent a uvulopalatopharyngoplasty in June 
1998 for loud snoring.  In October 1999, a polysomnogram 
showed normal results.  At that time he had been using a CPAP 
nightly.  An October 1999 pulmonary function test provided an 
FEV-1 of 5.49 liters and an FEV-1/FVC of 83 percent.  Also 
included was a report of a recent pulmonary function test 
administered in December 1999, which showed an FEV-1 of 96 
percent predicted, and a FEV-1/FVC of 83 percent, as well as 
a report of an April 2000 test, which indicated a FEV-1 of 
100 percent predicted, and a FEV-1/FVC of 76 percent.  

Evidence submitted to the claims file in support of the 
veteran's claims include a VA examination report conducted in 
May 2000, while the veteran was still on active duty.  The 
report detailed the veteran's various complaints, including 
chronic asthma and chronic sleep apnea.  The examiner noted 
that the veteran was currently taking Naprosyn three times a 
day; albuterol two puffs twice a day; Prilosec once a day; 
Serevent, Flovent, and Flonase inhalations, two puffs each 
twice a day.  The examiner also noted the veteran's symptoms 
of wheezing having been present for 2 1/2 years, and since his 
diagnosis of asthma in October 1999, he has been using the 
inhalers and has been feeling better.  Chronic sleep apnea 
was first diagnosed after a polysomnogram, and he underwent a 
uvulopalatopharyngoplasty two years before.  Following 
surgery, the veteran had another sleep study done in December 
1999 which was normal, however, a year following the surgery 
he became more symptomatic.  Since March 2000 he has been 
using a CPAP machine which has allowed him to sleep well.  A 
physical examination revealed no uvula due to 
uvulopalatopharyngoplasty, normal orifice, no 
lymphadenopathy.  His nasal passages, ear canals, tympanic 
membranes, middle ears and mastoids were normal.  His trachea 
was in the midline, some mild wheezing in the lungs, and few 
rhonchi, but otherwise normal.  The diagnosis included 
chronic bronchial asthma, present for 2 1/2 years, but getting 
better with medications; and chronic sleep apnea, first 
treated with a uvulopalatopharyngoplasty and now a CPAP 
machine, which has been making him feel better.

The provisions of 38 C.F.R. § 4.97, concerning the evaluation 
of pulmonary diseases, were revised effective October 7, 
1996.  See 61 Fed. Reg. 46,720 (1996).  When a regulation 
changes during the pendency of a claim for VA benefits and 
the regulation substantively affects the claim, the claimant 
is entitled to resolution of his claim under the version of 
the regulation that is most advantageous to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in this case, 
both of the veteran's claims date back to April 2000, several 
years after the change in the regulation.  Accordingly only 
the current schedular criteria may be considered in 
evaluating both the veteran's claims for increased ratings.

With regard to chronic asthma, the currently assigned 10 
percent disability rating reflects pulmonary function tests 
showing an FEV-1 (Forced Expiratory Volume in one second) of 
71 to 80 percent predicted, or; FEV-1/FVC (Forced Expiratory 
Volume in one second to Forced Vital Capacity) of 71 to 80 
percent; or intermittent inhalation or oral bronchodilator 
therapy.  A 30 percent disability rating reflects pulmonary 
function testing showing an FEV-1 of 56 to 70 percent 
predicted, or, FEV-1/ FVC of 56 to 70 percent, or; daily 
inhalation or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication under the criteria used for 
rating bronchial asthma.  Higher disability ratings could be 
assigned upon a showing of FEV-1of 40-55 percent predicted or 
FEV-1/FVC of 40-55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids; or FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or more than 
one attack per week with episodes of respiratory failure, or 
requiring daily use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-suppressive medications.  38 
C.F.R. § 4.97, Diagnostic Code 6602.

In this regard, it is significant to observe that while the 
results of the pulmonary function studies that have been 
conducted do not necessarily support a rating in excess of 
the 10 percent already assigned, the evidence does reflect 
that the veteran requires the use of daily medications to 
treat his asthma.  As stated previously, the May 2000 VA 
examination report noted the veteran to be taking various 
inhaled medications for his asthma, including Albuterol, 
Serevent and Flovent.  It is also important to note that the 
veteran was taking these medications two times a day.  The 
Board concludes, therefore, that the evidence indicates that 
the veteran's asthma requires daily use of inhalation 
medication, which is reflective of a 30 percent rating under 
Diagnostic Code 6602.  Accordingly, the Board finds that the 
preponderance of the evidence supports the veteran's claim 
for an increased rating for asthma.

The veteran's obstructive sleep apnea is currently evaluated 
as noncompensable under Diagnostic Code 6847.  Under this 
code, a noncompensable evaluation is assigned for 
asymptomatic condition, but with documented sleep disorder 
breathing.  A 30 percent evaluation is assigned when there 
are symptoms of persistent daytime hypersomnolence.  Higher 
disability ratings are assigned when use of a breathing 
assistance device such as continuous airway pressure (CPAP) 
machine is required; and when there is chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or if 
a tracheostomy is required.  38 C.F.R. § 4.97, Diagnostic 
Code 6847.

The Board finds that the evidence does not show that the 
veteran has any symptomatology which is consistent with the 
assignment of a compensable rating.  Symptoms of persistent 
daytime hypersomnolence have not been demonstrated.  Nor is 
there any evidence of record which indicates that 
symptomatology associated with the veteran's service-
connected sleep apnea more nearly approximates that which 
would allow for the assignment of a compensable rating.  In 
fact, the May 2000 VA examination reported that the veteran's 
obstructive sleep apnea was generally asymptomatic, with the 
exception of certain sleep disorders, namely loud snoring.  
Although he has recently been using a CPAP machine to help 
relieve his symptoms, there is no indication that his sleep 
apnea requires the use of a CPAP machine.  These symptoms are 
more reflective of the criteria for the assignment of a 
noncompensable rating.

The Board has also considered the severity of both the asthma 
and obstructive sleep apnea during the entire period from the 
initial assignment of disability ratings to the present time.  
See Fenderson, 12 Vet. App. at 125-126.  In reaching the 
foregoing determination, the Board has considered the 
clinical manifestations of the veteran's disabilities and its 
effects on the veteran's earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In 
conclusion, the current medical evidence, as previously 
discussed, warrants an increased rating for chronic asthma, 
but does not warrant a noncompensable evaluation for chronic 
sleep apnea.  The Board has also considered extraschedular 
entitlement, but neither the contentions nor the evidence 
gives rise to an unusual or exceptional disability picture.





ORDER

1.  The criteria for an initial rating of 30 percent for 
asthma having been met, the appeal is granted.

2.  The criteria for an initial compensable rating for 
obstructive sleep apnea with uvulopalatopharyngoplasty having 
not been met, the appeal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

